ORDER
T1 On de novo examination of the paperwork on file and of the transcript and record of proceedings before the Professional Responsibility Tribunal's assigned trial panel, the court finds that the applicant established by clear and convincing proof that:
(1) he is a person of ethical fitness,
(2) he has not engaged in the unauthorized practice of law in this State since 6 December 1991 when he voluntarily relinquished his Oklahoma law license, and
(3) the applicant is competent and learned in the law of this State to qualify for reinstatement without examination.
T2 The applicant's license to practice law in the State of Oklahoma shall stand reinstated upon his payment, within 10 days of the date hereof, of the assessed costs of this proceeding in the sum of $478.65.
T3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 26th DAY OF JANUARY, 2009.
/s/ James E. Edmondson CHIEF JUSTICE
T4 ALL JUSTICES CONCUR.